Committee Rules
EXHIBIT 10-i
VII. 2005 DIRECTORS’ DEFERRED COMPENSATION
          The provisions of the Plan and these Rules apply to Directors’
Compensation deferred after December 31, 2004. Directors’ Compensation deferred
before January 1, 2005, remains subject to the provisions of the Plan and the
Rules as in effect on October 3, 2004.

1.   Definitions. The following definitions apply to Directors’ deferred
compensation:

  (a)   “Directors’ Compensation” means all or a portion of the fees (including
quarterly retainer fees, meeting fees, and such special or other fees as may be
authorized by the Board of Directors, but excluding Director Options) paid to
the Directors by reason of their serving on the Board and, if applicable, on
Committees of the Board.

2.   Directors’ Compensation. Each Director will have the option to defer his or
her Directors’ Compensation and have it either (i) credited to an account
maintained for him or her by Nordson as cash or (ii) allocated to an account
maintained for him or her by Nordson as Stock Equivalent Units.   3.   Elections
to Defer Directors’ Compensation.

  (a)   Time of Election. Any person who is appointed to fill a vacancy on the
Board, or is newly elected as a Director, may elect within thirty days after the
commencement of his or her term as a Director to defer the receipt of all or a
specified portion of his or her Directors’ Compensation earned for services
performed for the balance of the year in which the election is made and for
succeeding years.     (b)   Duration of an Election. An election to defer
Directors’ Compensation will be irrevocable and will continue from year to year
until a Director terminates the election by written request or until the end of
the year preceding the initial distribution to the Director under the schedule
set forth in Section 5(a), whichever first occurs, but, in the event of a
termination, the amount theretofore deferred will not be paid to the Director
until the dates specified in the schedule set forth in Section 5(a). Any
termination of an election by written request shall be effective as of the first
day of the year following the year in which the written request is made.     (c)
  Election to Defer Less than All Directors’ Compensation. In the event that any
Director elects to defer less than all of the Directors’ Compensation payable to
him or her for any period, Nordson will first pay the non-deferred portion of
the Directors’ Compensation to the Director in cash and will only commence to
defer

VII-1



--------------------------------------------------------------------------------



 



Committee Rules

      his or her Directors’ Compensation, whether as cash or as Stock Equivalent
Units, at such time as the entire non-deferred portion has been paid to the
Director in cash.

4.   Election of Cash or Stock Equivalent Units.

  (a)   Designation as Cash or Stock Equivalent Units. At the time that each
Director makes an election to defer the receipt of all or a specified portion of
his or her Directors’ Compensation, the Director will designate whether the
amount of the Directors’ Compensation he or she elects to defer will be credited
to his or her account as cash or allocated as Stock Equivalent Units.     (b)  
Change of Designation from Cash to Stock Equivalent Units. Each Director who
previously designated cash may at any time elect to have his or her designation
changed from cash to Stock Equivalent Units (but not from Stock Equivalent Units
to cash) and all or a portion of the cash credited to his or her account
converted to Stock Equivalent Units; provided that no such election may be made
relating to all or a portion of the cash credited to his or her account within
six months of (i) an election to receive an early distribution under Section
5(b) hereof (if such distribution is funded by the conversion of Stock
Equivalent Units), (ii) an election to make an intra-plan transfer under
Nordson’s Employees’ Savings Trust Plan (“NEST”) of funds held in a Nordson
Common Share Fund account into any other Fund under the NEST, or (iii) an
election to receive a cash distribution from the NEST, including a loan or
hardship withdrawal, which is funded in whole or in part by the liquidation of
Common Shares in the participant’s Nordson Common Share Fund account. Upon
making such an election, all or the designated portion of the cash credited to a
Director’s account will be converted into Stock Equivalent Units based on the
Fair Market Value of the Common Shares at the date of conversion. “Fair Market
Value” for purposes of this Section 4(b) means the average of the high and low
price quoted for Common Shares as reported in the NASDAQ National Market System
on the date of conversion.     (c)   Cash Credits. Nordson will maintain an
account for each Director who elects to defer Directors’ Compensation as cash
and will credit his or her account (i) on the last day of each month with the
amount of Directors’ Compensation he or she elects to defer which otherwise
would have been paid to him or her during the month and (ii) on the last day of
each quarter with interest on the balance in this account at a rate equal to the
rate of interest of Ten Year Treasury Securities as reported in the Federal
Reserve Bank Constant Maturity Series H-15 Report for the last business day of
the quarter, paid on the average daily balance in the account during the
quarter. A Director whose account is credited with cash shall receive all
distributions in cash.     (d)   Stock Equivalent Units. Nordson will maintain
an account for each Director who elects to defer Directors’ Compensation as
Stock Equivalent Units. After a

VII-2



--------------------------------------------------------------------------------



 



Committee Rules

      Director makes such an election, Nordson will credit his or her account
(i) on the last day of each month with a number of Stock Equivalent Units equal
to the quotient of the amount of Directors’ Compensation he or she elects to
defer which otherwise would have been paid to him or her during the month
divided by the Fair Market Value of the Common Shares on that day and (ii) on
dividend payment dates with an additional number of Stock Equivalent Units equal
to the product of the number of Stock Equivalent Units credited to this account
immediately prior to the dividend payment date multiplied by a fraction, the
numerator of which is the amount of the dividend per Common Share and the
denominator of which is the Fair Market Value of the Common Shares on the
dividend payment date. A Director whose account is credited with Stock
Equivalent Units shall receive all distributions in Common Shares. “Fair Market
Value” for purposes of this Section 4(d) means the average of the high and low
price quoted for Common Shares as reported in the NASDAQ National Market System
on the day the Directors account is credited.     (e)   Subject to Claims of
General Creditors. All Directors’ Compensation deferred and amounts credited to
accounts as cash or Stock Equivalent Units under the terms of this Section 4
will remain part of the assets of Nordson and will be subject to the claims of
its general creditors.

5.   Distribution.

  (a)   Normal Distribution. The account maintained for each Director who elects
to defer Directors’ Compensation will be distributed in 16 quarterly
installments (the amount of each to equal the balance in his or her account at
the particular time divided by the number of remaining installments) beginning
with the first day of the month immediately succeeding the month in which that
Director ceases to be a Director. The undistributed balance of any account will
bear interest at the rate specified in Section 4(c)(ii), or be credited with
additional Stock Equivalent Units upon the payment of dividends as provided in
Section 4(d), until the account has been completely distributed.     (b)   Early
Distribution in Event of Financial Emergency. Notwithstanding the provisions of
Section 5(a), a Director may, with the consent of the Committee, withdraw all or
a portion of his or her accounts in the event of a financial emergency that is
beyond the Director’s control, would cause the Director great hardship if early
withdrawal were not permitted, and qualifies as an “unforeseeable emergency”
within the meaning of Code Section 409A(a)(2)(B)(ii); provided that, no election
to receive such an early withdrawal will be permitted if it would be funded, in
whole or in part, by the conversion of Stock Equivalent Units into cash and such
election occurs within six months of an election to have all or any portion of
the Director’s cash account converted into Stock Equivalent Units or an election
to make an intra-plan transfer under the NEST of funds from any Fund into the
participant’s Nordson Common Share Fund account. Any such early withdrawal shall
be in the form of a cash

VII-3



--------------------------------------------------------------------------------



 



Committee Rules

      distribution, with any Stock Equivalent Units converted into cash on the
basis set forth in Section 5(b), and will be limited to the amount necessary to
meet the emergency.

6.   Death of a Director. A Director may elect whether, in the event of his or
her death prior to the expiration of the period during which his or her account
balance is distributable, the account balance will be distributed to his or her
estate (or designated beneficiary) in a single distribution or in the
installments contemplated by Section 5(a). Such election will be made at the
time of the election contemplated by Section 3; if no such election is made, the
account balance will be distributed in a single distribution.

7.   Non-Competition. In the event a Director ceases to be a Director and
becomes a proprietor, officer, partner, or employee of, or otherwise becomes
affiliated with, any business that is in competition with the Company, his or
her account balance will be distributed immediately to him or her in a single
cash distribution. Any Stock Equivalent Units allocated to the Director’s
account will be converted into an amount of cash equal to the product of the
number of Stock Equivalent Units allocated to his or her account multiplied by
the Fair Market Value of the Common Shares on the date of the distribution.
“Fair Market Value” for purposes of this Section 7 means the average of the high
and low price quoted for Common Shares as reported in the NASDAQ National Market
System on the date of distribution.

VII-4